942 So.2d 1028 (2006)
Clifford SHELTON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3397.
District Court of Appeal of Florida, Fourth District.
December 6, 2006.
Clifford Shelton, Raiford, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant Clifford Shelton appeals the trial court's summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Shelton claimed entitlement to credit for time served in jail prior to his date of conviction and sentencing and for time served after sentencing but before transport to prison. Shelton is not entitled to seek credit in the trial court for post-sentencing time served, as that is properly raised with the Department of Corrections. See Schuettler v. State, 931 So.2d 1044 (Fla. 4th DCA 2006); Milne v. State, 807 So.2d 725 (Fla. 4th DCA 2002). Thus, the trial court did not err in summarily denying that portion of his motion asking for post-sentencing credit.
However, it did err insofar as it also summarily denied his claim for pre-sentencing time served from the date of his arrest in June 1989 to the date of his conviction and sentencing on March 21, 1990. Therefore, we reverse and remand for the trial court to consider the latter claim for jail credit on its merits.
Affirmed in Part, Reversed and Remanded in Part.
GUNTHER, KLEIN and GROSS, JJ., concur.